Citation Nr: 0511563	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, to include a period of Vietnam service from July 1966 
to July 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO denied service connection for PTSD.  In August 1999, 
the veteran's representative filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued later that 
month, and the veteran filed a substantive appeal (by manner 
of a VA Form 9) that same month.  

In January 2001, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for PTSD (as 
reflected in a December 2004 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.   

3.	The veteran did not engage in combat with the enemy during 
service.

4.	The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
independently corroborate any such in-service stressful 
experience.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the August 1999 SOC, the December 2004 SSOC, and the 
RO's August 2003 letter, the RO has notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its August 2003 letter, 
the RO requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, employment records, records from other Federal 
agencies, or records from state or local government agencies, 
as well as requested that the veteran submit any additional 
evidence in his possession.  Through this letter, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by          38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the August 1999 SOC 
explaining what was needed to substantiate the claim within 
the same month as the veteran's NOD of the March 1999 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of August 2003; neither in response to that letter, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Rogers 
Memorial Veterans Hospital, a VA Medical Center (VAMC) 
located in Bedford, Massachusetts (hereinafter referred to as 
the Bedford VAMC), dated from August 1998 to February 2001, 
and has arranged for the veteran to undergo VA examination in 
connection with the claim on appeal.  The RO has also 
obtained the veteran's service personnel records from the 
National Personnel Records Center (NPRC), and has requested 
and obtained a September 2004 report from the United States 
Armed Services Center for Unit Records Research (Unit Records 
Center) documenting its attempt to corroborate the veteran's 
alleged in-service stressors through a review of relevant 
unit records.  The veteran has submitted in support of his 
claim an April 2001 response to a PTSD questionnaire sent by 
the RO, as well as various personal statements.  

The Board points out that, in a September 2003 response to 
the RO's August 2003 request to the NPRC for military unit 
diaries and operational reports for the units to which the 
veteran was assigned during his Vietnam service, the NPRC 
indicated that it required a narrower, specified three-month 
time period in order to obtain the requested records.  
Although the RO has not made further attempts to obtain these 
records, the Board points out that the September 2004 report 
from the Unit Records Center regarding the attempted 
substantiation of the veteran's alleged stressors, 
specifically notes consideration of daily staff journals and 
operational reports/lessons learned for each of the units in 
which the veteran served.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.  
Particularly, there is no indication of any outstanding 
evidence that might credibly establish that a claimed in-
service stressor actually occurred, which as discussed 
further below, is an essential requirement for service 
connection for PTSD.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's service medical records (SMRs) are negative for 
any symptoms of or treatment for a psychiatric condition.  

Service personnel records indicate military occupational 
specialties of a heavy vehicle driver, and a supply clerk.  
These records also reflect the veteran's receipt of the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal with device.  

In his August 1998 statement, the veteran indicated that he 
first arrived in Vietnam at a duty station called "Camp 
Alpha" in July 1966, and that he experienced mortar attacks 
within three days after his arrival.  He further stated that 
he was next assigned to the 513th Engineer Company, which was 
attached to the 77th Engineering Brigade at Cam Ranh Bay, for 
a period of two-months.  During this timeframe, the veteran 
was exposed to small arms combat fire while retrieving a load 
of water for the Korean 30th Regiment Compound of the White 
Horse Division.  The veteran was then reassigned to a 
location in Ban Me Thout in support of a construction effort, 
where he witnessed nightly mortar and small arms fire.  He 
was next assigned to a base in Tuy Hoa from December 1966 to 
February 1967, following which he was reassigned to a 
location in Qui Nhon until July 1967, when he departed from 
Vietnam.  While stationed at Qui Nhon, the veteran's unit was 
located next to a military evacuation hospital, and the 
veteran witnessed the arrival of wounded serviceman on a 
daily basis.  According to the veteran, after his discharge 
from service, he had difficulty readjusting to civilian life, 
and frequently used drugs and alcohol.  He also reported at 
that time having periods of depression, anxiety, sleep 
problems, and difficulty controlling anger.   

Treatment records from the Bedford VAMC dated from August 
1998 to February 2001, include an August 1998 VA 
psychiatrist's report that notes the veteran's report of 
irritability, intrusive recollections, sleep disturbances, 
and social withdrawal.  This psychiatrist noted an impression 
of PTSD.  A September 1998 psychiatric progress note, 
reflects the veteran's report of incidents from service that 
may have been related to his present condition.  According to 
the veteran, he and another serviceman were involved in the 
accidental killing of a 10-year old Vietnamese boy who was 
attempting to enter their compound.  The veteran stated that 
no one else besides himself and the other serviceman was 
aware of this incident.  On mental status examination, the 
veteran appeared to have some anxiety and trust issues, and 
complained of hypervigilance and nightmares.  The 
psychiatrist evaluating the veteran provided an impression of 
PTSD, dysthymic disorder, and a history of polysubstance 
abuse, in good remission.  The remaining treatment reports 
from the Bedford VAMC dated up until February 2001, document 
the veteran's ongoing symptoms of and treatment for PTSD.  

In his April 2001 response to the RO's PTSD questionnaire, 
the veteran reiterated the claimed in-service stressful 
experiences noted above.  He stated that the alleged incident 
in which he and another solder shot a 10-year old civilian 
took place in December 1966, near Ban Me Thout.  The veteran 
also stated that he recalled another incident in November 
1966, during which he had observed a monk in Nha Trang set 
himself on fire.   

In an August 2003 statement, the veteran related that he 
recalled being shot at and shooting back, while north of Nha 
Trang and again near the Cambodia border.  He also reported 
continued sleep difficulties and intrusive memories related 
to his Vietnam service.

In September 2004, the Unit Records Center provided a report 
regarding its attempted corroboration of the veteran's 
alleged stressors.  The Unit Records Center indicated that it 
had been unable to verify from the available combat unit 
records, the claimed incidents involving a July 1966 mortar 
attack on Camp Alpha; exposure to small arms combat fire 
between July and August 1966, while transporting water for 
the Korean 30th Regimental Compound, White Horse Division; 
nightly mortar and small arms fire between September 1966 and 
December 1966, while stationed at Ban Me Thout; and in 
November 1966, witnessing a monk in Nha Trang attempt to burn 
himself.  With respect to the veteran's claimed stressor of 
observing wounded servicemen near the evacuation hospital in 
Qui Nhon, it was noted that this incident was not documented 
in combat unit records, although daily staff journals and 
operational reports/lessons learned referred to a February 
1967 incident in which a mortar round landed at the base and 
destroyed a dressing tent, wounding four servicemen, and to a 
May 1967 sabotage of a fuel facility.  The Unit Records 
Center further indicated that it had searched unit records 
from when the veteran was assigned to the military base at 
Ban Me Thought and was working for the 4th Infantry Division 
in Tuy Hoa, and that it was unable to verify that a 10-year 
old Vietnamese civilian was killed during that time period.  
The available service records otherwise documented various 
attacks at Tuy Hoa, including petroleum storage facilities, 
during or around the time period the veteran was stationed 
there.    

On VA examination in December 2004, the veteran reported that 
during the course of his Vietnam service he experienced 
exchange of fire on at least six occasions, and was also in 
the vicinity of incoming mortar fire on many instances.  (In 
his discussion of his experiences during service, he referred 
again to the claimed stressful incidents already noted 
above.)  The veteran also complained of a restricted range of 
affect, panic attacks, avoidance of crowds, a sense of 
foreshortened future, irritability and outbursts of anger, 
intrusive memories, hypervigilance, sleep disturbances, 
reactivity to reminders of his Vietnam service, poor 
concentration, and loss of interest in many of the things he 
used to enjoy.  

On mental status examination, the veteran was appropriately 
attired and cooperative.  His affect and manner showed 
emotional numbing, a sense of resignation, some congeniality, 
and a degree of depression.  He showed modest insight about 
his trauma and its impact on his life.  He appeared to be in 
discomfort as a result of intrusive memories.  The veteran's 
judgment appeared to have improved since he had stopped 
drinking, and was now variable.  He engaged in improved self-
care and was positively involved with his wife and with 
friends, although he at times experienced outbursts of anger, 
indicating impairment in judgment related to PTSD symptoms.  
The veteran's concentration was somewhat impaired.  He denied 
suicidality, although by history he had long periods in which 
he risked his life regularly.  He was not homicidal, though 
he saw some potential for getting into a physical altercation 
when angered at work, despite his health conditions.  
Overall, however, the veteran was not at immediate risk for 
harm to others, and he acknowledged that he had not been in a 
physical fight for many years.  The examiner diagnosed PTSD, 
chronic; major depression, recurrent, mild; and panic 
disorder with agoraphobia.  A Global Assessment of 
Functioning (GAF) score was assigned of 55.  The examiner 
further noted that the veteran's symptoms remained moderate, 
even though somewhat ameliorated by his medication, and that 
the veteran continued to experience irritability and 
outbursts at work.  According to the examiner, the veteran's 
symptoms were chronic, and were likely to continue at or 
about the same level for an indefinite period.   

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R.§ 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]. 

In this case, the competent evidence includes various 
assessments of PTSD from VA psychiatrists (as noted in 
outpatient reports dated since 1998), as well as the December 
2004 VA examiner's diagnosis of PTSD.  However, even 
assuming, without deciding, that the veteran has met the 
first criteria for establishing service connection for the 
condition-a diagnosis of PTSD rendered in accordance with 
the DSM-IV-the Board finds that in this case, the claim must 
nonetheless fail because another essential criterion-
credible evidence that a claimed stressor actually occurred-
has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98. 
  
Considering the evidence of record (including the veteran's 
own assertions) in light of the above, the Board finds that 
the evidence does not establish that the veteran engaged in 
combat with the enemy during service.  The veteran's DD-214 
and service personnel records reflect military occupational 
specialties of a heavy vehicle driver and a supply clerk, and 
do not indicate that he has received any medals that would 
specifically reflect combat service.  The Board points out 
that while the veteran has received the Vietnam Campaign 
Medal with device, there is no indication that this medal was 
received in connection with any combat action, to include any 
supporting documentation in his personnel records as to 
participation in any specific campaigns.  The veteran has 
alleged involvement in incidents in which he received enemy 
fire, as well as returned fire, while he was stationed north 
of Nha Trang, at Tuy Hoa, and near the Cambodia border; 
however, as indicated below, there is no objective evidence 
from the veteran's personnel records or any other source to 
confirm these events.  Absent evidence that the veteran 
engaged in combat with the enemy, the veteran's lay 
statements, alone, are not sufficient to establish the 
occurrence of any in-service stressor; rather, corroborating 
evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. 
at 98.

As indicated above, the stressful experiences that the 
veteran has identified are witnessing mortar attacks upon his 
base, identified as Camp Alpha, within three days of his 
arrival in Vietnam, in July 1966; having been exposed to 
small arms combat fire while transporting a load of water for 
the Korean 30th Regiment Compound of the White Horse 
Division, between July 1966 and September 1966; witnessing 
nightly small arms and mortar fire while assigned to a 
location in Ban Me Thout, between September 1966 and December 
1966; observing the arrival of wounded servicemen at a 
military evacuation hospital, while stationed at a base in 
Qui Nhon, from approximately February 1967 to July 1967; 
having been involved, along with another serviceman, in the 
death of a 10-year old Vietnamese boy who was attempting to 
enter their compound; and in November 1966, having observed a 
monk in Nha Trang attempt to set himself on fire.    
 
However, there is no objective evidence of record that 
substantiates any of these alleged in-service incidents.  The 
RO has obtained the veteran's service personnel records, and 
these records do not include any information that might 
corroborate the alleged in-service events.  Also, at the RO's 
request, the Unit Records Center has researched each of the 
claimed stressors in an attempt to corroborate these events 
through unit records for the veteran's duty assignments 
during service; however, no verifying information was found 
with regard to any of these incidents.  Although the Unit 
Records Center's report noted some incidents documented in 
the pertinent unit records other than those specifically 
claimed by the veteran (such as damage to a fuel facility at 
a military base, that may have taken place during the time 
period the veteran was assigned to this location), these 
events do not help substantiate the occurrence of any of the 
claimed stressors at the time and location alleged.  
Additionally, the veteran has not provided any statements 
from former service comrades or others, or identified any 
other sources of information, that might otherwise 
corroborate the claimed stressors, or any other in-service 
stressful experiences.  

There also is no indication that any further attempts by the 
RO to corroborate the claimed stressors by independent means 
are warranted.  The Board initially points out that at least 
two of the alleged in-service events, specifically, the 
November 1966 incident involving a Vietnamese monk, and 
incident involving the death of a civilian attempting to 
enter the veteran's compound (which the veteran has indicated 
that no individual would likely have knowledge of, other than 
himself and another serviceman), are either not independently 
verifiable, or lacking in sufficient detail that would enable 
them to be independently verifiable.  Notwithstanding the 
limited information provided on these incidents (following 
the RO's notice to the veteran regarding the information 
necessary to research a claimed stressor) and/or absence of 
verifiability, the RO in this case has attempted to 
independently corroborate each of the veteran's claimed 
stressors.  The RO has obtained the veteran's service 
personnel records, as well as the report of the Unit Records 
Center's research on each of the alleged incidents based on a 
comprehensive review of the pertinent unit records, including 
daily staff journals and operational reports.  Moreover, the 
veteran has not provided any details of any other stressful 
in-service experience(s).  At this juncture, then, there is 
no verified or verifiable in-service stressful experience to 
support a diagnosis of PTSD; hence, further development of 
the claim is not warranted.

Absent credible supporting evidence that any claimed in-
service stressful experience(s) occurred, the requirements 
for service connection for PTSD have not been met.  Under 
these circumstances, the benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


